 
 
IV 
112th CONGRESS 
1st Session 
H. RES. 1 
In the House of Representatives, U. S., 
 
January 5, 2011 
 
RESOLUTION 
 
 
 
That Karen L. Haas of the State of Maryland, be, and is hereby, chosen Clerk of the House of Representatives. 
That Wilson S. Livingood of the Commonwealth of Virginia be, and is hereby, chosen Sergeant-at-Arms of the House of Representatives. 
That Daniel J. Strodel of the District of Columbia be, and is hereby, chosen Chief Administrative Officer of the House of Representatives. 
That Father Daniel P. Coughlin of the State of Illinois, be, and is hereby, chosen Chaplain of the House of Representatives. 
 
Lorraine C. Miller,Clerk. 
